DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – this is a CONTINUATION application.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  The examiner requests a signed Terminal Disclaimer to overcome the double patenting rejection – thereafter an allowance can be issued.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,827,441 in view of {Zhang ‘624 or Zhang ‘805 or Chen}.
The independent claims contain most of the originally presented limitations that were allowed but the examiner believes these new independent claims present the following NEW material:
“…wherein the power headroom value for each serving cell of the plurality of serving cells being activated is determined based on information received prior to and including a predetermined time before a start of the uplink resource at the first time..”
The examiner interprets the above as there being an initial Power Headroom (PHR) value which can be changed/modified at a second time (ie. if/when conditions change).  This merely reads on an iterative process where there is/are first/initial PHR value(s) whereupon an iterative process can revise that/those value(s) if conditions change (ie. users are added or dropped, Base Stations are added/dropped, users or base station need to change their power values, etc.).  
At least Zhang ‘624 or Zhang ‘805 or Chen teaches an iterative PHR process which can change the initial values of the previously allocated PHR:
i.  Zhang et al. US 20110019625 teaches initial and modified power headroom values for a UE:
[0063] The scheduler may then select the highest priority UE in the priority list for scheduling. The scheduler may allocate a granted power headroom for each carrier to the selected UE. For greedy filling, the granted power headroom for each carrier may be up to the redistributed power headroom for that carrier for the UE and may be limited by the available load on the carrier at Node B 120. After scheduling the UE, the scheduler may repeat (i) redistributing the requested power headrooms for each remaining UE in the priority list, (ii) prioritizing the remaining UEs based on their redistributed power headrooms, and (iii) scheduling the highest priority UE in the list. The scheduler may perform redistribution based on water filling for the first iteration and based on greedy filling for each subsequent iteration in order to reduce complexity. The redistribution for each UE may be dependent on the available load on each of the K carriers, which may change whenever a UE is scheduled. The third scheduling design may thus be considered as a refinement of the second scheduling design.
ii.  Zhang et al. US 20090213805 teaches that power headroom can be reallocated in an iterative process:
[0067] One or more iterations may be performed for block 320 and/or block 330 to distribute the available transmit power to the K carriers. The result of the water filling is one or more carriers being allocated transmit power such that the objective function J is maximized. There may be some unused transmit power if UE 110 has ample power headroom to allocate each carrier with the maximum allowed transmit power to achieve .gamma..sub.max.
iii.  Chen et al.  US 20110319120 teaches that if the power headroom is adequate, then another iteration of power scaling can be performed to adjust accordingly:
[0167] If the power headroom is adequate, the new MPR may require another iteration of power scaling where the data channels are adjusted….
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the application, such that wherein the power headroom value for each serving cell of the plurality of serving cells being activated is determined based on information received prior to and including a predetermined time before a start of the uplink resource at the first time, to provide the ability to have first and second PHR values so that initial and modified values can be determined as communication conditions change.

	Note also that claims 5 and 16 also require Zhang, Zhang or Chen since the parent’s allowed claims did not specifically state that the one time was BEFORE the other time.   One skilled sees that one time would be before the other time so that an initial PHR can be determined and then a modified PHR can be determined at a later time (which is taught by Zhang/Zhang/Chen) since they have initial PHR and then modifiy it based upon the communications environment, etc.. 

For the dependent claims, they are rejected as follows (based on the claims from the allowed parent application):
Current Claim 2 = allowed claim #1 (independent claims use this language)
Current Claim 3 = allowed claim 19
Current Claim 4 = allowed claim 12
Current Claim 5 = See combination rejection
Current Claim 6 = allowed claim 13
Current Claim 7 = allowed claim 17
Current Claim 8 = allowed claim 2
Current Claim 9 = allowed claim 1, 3, 11 
Current Claim 10 = allowed claim 1
Current Claim 11 = allowed claim 6
Current Claim 12 = See above  (12 is an independent claim)
Current Claim 13 = See allowed claim 1
Current Claim 14 = allowed claim 19
Current Claim 15 = allowed claim 12
Current Claim 16 = See combination rejection
Current Claim 17 = allowed claim 13
Current Claim 18 = allowed claim 17
Current Claim 19 = allowed claim 2
Current Claim 20 = allowed claim 3






Allowable Subject Matter
Claims 1-20 will be allowable once a signed Terminal Disclaimer is received to overcome the Double Patenting rejection.
Comparing the current claims to those that were previously allowed in parent 10,827,441, the examiner notes that these claims recite a “broadly similar” concept but with new novel features added as outlined above in the double patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414